Citation Nr: 0726887	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  03-03 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.  

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1962 to March 1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  The RO denied entitlement to service connection 
for a left eye disorder, tinnitus, and sinusitis.

In a decision promulgated in July 2005, the Board denied 
service connection for a left eye disorder, tinnitus, and 
sinusitis, thereby affirming the RO's January 2002 decision.  
The veteran appealed the Board's July 2005 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  

In a March 2007 Memorandum Decision, the CAVC affirmed in 
part, and vacated in part, the Board's July 2005 decision.  
Specifically, the CAVC vacated the portion of the Board's 
July 2005 decision pertaining to the veteran's claims of 
service connection for a left eye disorder and tinnitus; and 
remanded those matters for further consideration by the 
Board.  The CAVC affirmed the Board's July 2005 decision as 
to the veteran's claim of service connection for sinusitis.  
As such, the Board does not currently have jurisdiction over 
the issue of service connection for sinusitis. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records reflect that the 
veteran reported eye trouble at his induction examination in 
January 1962.  Defective vision of 20/200 was noted in the 
left eye, which was corrected to 20/30-1.  Shortly 
thereafter, the veteran was prescribed glasses, and the 
prescribing officer requested special "case hardened lens 
for protection of [his] remaining good eye [during] basic 
training" and listed his left eye as "blind" on the 
official order form.

The veteran complained of ringing in the ears in August 1962.

The veteran's separation examination from February 1964 
revealed distant vision in the left eye as 20/400.  On the 
February 1964 accompanying Report of Medical History, the 
veteran continued to report eye trouble, as well as ear, nose 
and/or throat trouble.  Additionally, the veteran reported 
ringing in the ears.

In sum, the service medical records reflect that the veteran 
had pre-existing defective vision in the left eye, and his 
visual acuity in the left eye apparently decreased during 
service.  The service medical records also reflect that the 
veteran complained of tinnitus on one occasion during service 
and at the time of separation from service.  

The first post-service evidence showing treatment for an eye 
disorder is dated approximately two years after separation 
from service, in 1966.  In particular, a November 1966 
handwritten note from a private doctor indicated that the 
veteran had mild strabismus.  In April 1969, the appellant's 
retina was surgically repaired at a VA facility; however 
records of that event, and any follow up treatment have not 
been located.  

In more recent years, the veteran developed additional 
disabilities associated with the left eye.  For example, a 
cataract was detected in January 1998 and the veteran's 
visual acuity was measured as 20/400 far and 20/200 near.  
After the cataract was removed, the veteran was re-examined 
in January 1999 and his best corrected vision in the left eye 
measured 20/300, due to a vertical imbalance and 
anisometropia.  The veteran was diagnosed with tinnitus in 
May 1994.

The veteran was examined by VA in June 2004 for the purposes 
of determining whether the veteran's left eye disorder was 
aggravated during service, beyond the natural progression of 
the disability.  The examiner, however, did not discuss the 
etiology of the veteran's retinal detachment, cataracts, or 
diplopia.  In addition, the examiner did not render an 
opinion as to whether any of those conditions were related to 
the veteran's service.  Furthermore, the examiner did not 
determine whether the apparent decrease in the veteran's 
visual acuity during service was attributable to his 
amblyopia, or some other in-service factor; and, if so, 
whether that deterioration represented a temporary worsening 
of his condition or a more permanent deterioration beyond the 
natural progression of the disease.  Finally, the examiner 
did not opine as to whether the apparent decrease in the 
veteran's vision since service was attributable to his 
amblyopia, to an in-service factor, or to some other 
intervening, post-service factor.  

In light of these deficiencies, the CAVC held that the June 
2004 VA eye examination was inadequate, and ordered VA to 
conduct a new VA eye examination.  

The veteran was also examined by VA in June 2004 for the 
purpose of determining the likely etiology of his claimed 
tinnitus.  The examiner essentially opined that the veteran's 
tinnitus was not incurred during service, because his hearing 
loss was the result of post-military service.  The examiner 
concluded that it was unlikely that the veteran's tinnitus 
resulted from his military service, and was more likely than 
not, related to post-military service factors.  As noted by 
the CAVC, the examiner's report does not, however, include 
any discussion of the veteran's reported history of tinnitus 
in his left ear since 1958, or the veteran's "repeated, in-
service complaints of ringing in his ears."  As such, the 
examiner did not consider the possibility that the veteran's 
tinnitus arose prior to his entry into service.  Similarly, 
the examiner did not consider the possibility that the 
veteran's tinnitus began during service, irrespective of the 
post-service onset of hearing loss.  The examiner did not 
discuss the veteran's in-service symptomatology or 
complaints.  The CAVC pointed out that the examiner's failure 
to acknowledge and fully discuss the veteran's in-service 
symptomatology suggests that the examiner's opinion may be 
based on an inaccurate factual premise.  For those reasons, 
the CAVC held that the June 2004 tinnitus examination was 
inadequate, and ordered VA to conduct a new VA tinnitus 
examination.  

Additionally, with regard to VA's duty to notify and assist 
the appellant, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In light of this recent case law, the RO/AMC must review the 
claims file and insure that VA's duty to notify and assist is 
currently satisfied.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA eye 
examination to determine the current 
nature and likely etiology of the left eye 
disorder(s), including, but not limited to 
cataracts, retinal detachment, double 
vision, and amblyopia.  All indicated 
studies/tests should be completed.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner should 
provide answers and/or specific comments 
and opinions as to the following 
questions:

a.  Does the veteran currently have a left 
eye disorder?  If so, what is the etiology 
of this disorder and is it at least as 
likely as not related to service?  

b.  Did the veteran have a left eye 
disorder at the time of his entrance into 
service, and if so, what was the nature of 
this disability?  

c.  If the veteran entered service with 
any left eye disorder, did this disorder 
increase in severity during service, and 
if so, did the increase in severity 
represent a temporary or intermittent 
flare-up of the pre-service condition 
without worsening of the underlying 
condition, or did the increase in severity 
represent a worsening of the underlying 
condition beyond the natural progression 
of the disorder?  If the veteran's pre-
existing eye disorder was aggravated 
during service, what level of disability 
is attributable to aggravation?  The 
examiner should also indicate whether the 
veteran developed a separate superimposed 
eye injury or disability during service 
which did not pre-exist service.  

d.  What is the likely etiology of the 
veteran's retinal detachment, cataracts, 
and diplopia?  In addition, are any of 
those conditions related to the veteran's 
service?  Is the apparent decrease in the 
veteran's visual acuity during and/or 
since service attributable to his 
amblyopia, or some other in-service 
factor; and, if so, did that deterioration 
represented a temporary worsening of his 
condition or a more permanent 
deterioration beyond the natural 
progression of the disease?  

A complete rationale should accompany all 
opinions expressed.  

3.  Schedule the veteran for a VA 
audio/ear disease examination to determine 
the current nature and likely etiology of 
the tinnitus.  All indicated 
studies/laboratory tests should be 
completed.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should opine as to whether it is 
at least as likely as not (a 50 percent, 
or higher, probability) that the veteran's 
current tinnitus had its onset during 
service, based on a review of the entire 
record, including the veteran's service 
medical records.  If the tinnitus pre-
existed service, then what is the 
likelihood that it was aggravated during 
service, beyond the natural progression?  
A complete rationale should accompany all 
opinions expressed.

4.  Readjudicate the veteran's claims for 
entitlement to service connection for a 
left eye disorder and tinnitus, taking 
into consideration the provisions of 38 
C.F.R. § 3.310(a) and the directives set 
forth in Allen v. Brown, 7 Vet. App. 439 
(1995) regarding aggravation.  If any 
action taken is adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
 (West Supp. 2006).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



